DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “is provided,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauder et al. (9,848,523).
Regarding claims 1 and 9, Sauder et al. discloses a row unit of an agricultural planter, the row unit comprising:
A row unit frame (10) adapted for attachment to a tool bar (12) of the agricultural planter
A ground penetrating element (32) operatively connected to the frame and configured for penetrating a ground surface beneath the row unit to a depth of penetration of the ground penetrating element
An adjustable depth gauge wheel (34)
A depth control arrangement (200) operatively connecting the gauge wheel to the frame for selectively regulating the depth of penetration of the ground penetrating element (Figure 5)
 The depth control arrangement having a load sensing element (116) configured to operatively connected within the depth control arrangement (100) for detecting a present value of a load (Fa) on the depth control arrangement when the ground penetrating element and the gauge wheel are both in contact with the ground surface beneath the row unit, and for generating an output signal indicative of the present value of the load on the depth control arrangement (column 4 lines 62-67)


Regarding claims 3 and 11, Sauder discloses that the depth control arrangement (100) includes a force transmitting arrangement (110) operatively connected between the gauge wheel and the frame, and the load sensing element (116) is operatively configured and connected to the force transmitting arrangement for detecting a present value of a load on the force transmitting arrangement that is representative of the present value of the load on the depth control arrangement (column 4 lines 59-67).

Regarding claims 4 and 12, Sauder disclose that the force transmitting arrangement (110) further includes a depth selector arrangement operatively disposed between the gauge wheel and the frame and configured for receiving a desired depth input and adjusting the depth of penetration of the gauge wheel according to the received desired depth input (column 4 line 59 through column 5 line 14).

Regarding claims 5 and 13, Sauder discloses that the depth selector arrangement defines a desired depth input setting corresponding to a zero depth of penetration by the ground penetrating element (i.e. transport) and the depth control arrangement further includes a calibration arrangement (112/400) for adjusting the position of the gauge wheel with respect to the ground penetrating element to provide a zero depth of penetration of the ground penetrating element when the depth selector arrangement is 

Regarding claims 6 and 14, Sauder discloses that the calibration arrangement (112/400) includes the load sensing arrangement (116).

Regarding claims 7 and 15, Sauder discloses that the load sensing element (116) provides an electrical output signal (Fa) that is indicative of the present load on the depth control arrangement (200), the calibration arrangement (112/400) includes a signal processor and a display (column 5 lines 37-43), the signal processor being adapted for connection in electrical communication with the load sensing element (Figure 5) for receiving the present load signal (Fa) from the load sensing element and providing an output signal indicative of the present load on the depth control arrangement to the display and the display is configured for providing a visual indication of the present load on the depth control arrangement in accordance with the output signal from the signal processor.

Regarding claims 8 and 16, Sauder discloses that the force transmitting arrangement includes a depth control linkage bar arrangement (14) operatively connected between the depth selector arrangement and the gauge wheel (34), the calibration arrangement (400) includes an adjustable calibration bolt (402) and the depth control linkage bar arrangement (14) includes the load sensing element (116) and the calibration bolt (402) and is configured with the load sensing element (116) and the calibration bolt (402) in 

Regarding claim 17, Sauder discloses a method for calibrating a depth control arrangement (200) of one or more row units adapted for attachment to a toolbar (12) of an agricultural planter, where each row unit has a linkage arrangement (14) including a force transmitting member (200) and a calibration mechanism (112/400) operatively connecting a ground penetrating element (32) of the row unit to an adjustable depth gauge wheel (34) of the row unit, the method comprising a measuring a present load (Fa) on a the force transmitting member (200) with a load sensing element (116) and adjusting the calibration mechanism (112/400) to achieve a desired value (Fd) of the present load on the force transmitting member (200).

Regarding claims 18 and 19, Sauder discloses that the ground penetrating element and the gauge wheel can be placed in a known positional relationship to one another prior to adjusting the calibration mechanism (i.e. transport or Fa=Fd).

Regarding claim 20, Sauder discloses that the controller can set the desired downforce to individual row units or to groups of row units (column  8 lines 9-25).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064.  The examiner can normally be reached on Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671